Citation Nr: 0726883	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  96-39 356	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed 
as due to herbicide exposure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for hypertension.

6.  Whether VA compensation benefits paid under 38 C.F.R. 
§ 4.30 are countable as income for VA pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 RO decision that denied an 
application to reopen claims for service connection for 
arthritis and for hypertension.  In March 2000, the Board 
remanded these claims.  In that decision, the Board also 
recharacterized the arthritis issue as a claim for service 
connection for arthritis on the merits (on the ground that 
the prior denial that the veteran sought to reopen actually 
had addressed gout).  In December 2000, the Board remanded 
again the claim for service connection for arthritis.  The 
Board also reopened the service connection claim for 
hypertension (based on new and material evidence) and 
remanded that claim for adjudication on its merits.

The appeal also arises from a July 2004 RO decision that 
denied service connection for diabetes mellitus (due to 
herbicide exposure); for tinnitus (also claimed as vertigo 
and earaches); and for PTSD.  

The Board addresses the claims for service connection for 
hypertension and for arthritis and the application to reopen 
the claim for service connection for PTSD in the REMAND part 
below and REMANDS those issues to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam war.

2.  Diabetes mellitus was first manifested many years after 
service and is not related to the veteran's active service or 
any aspect thereof.

3.  Tinnitus, vertigo, and earaches were first manifested 
many years after service and is not related to the veteran's 
active service or any aspect thereof; symptoms have also been 
attributed to non-service-related conditions.

4.  Clinical records indicate that the veteran had had 
elevated blood pressure readings or diagnoses of hypertension 
since as early as his active service.

5.  The veteran has been receiving VA non-service-connected 
disability pension benefits since 1993.

6.  From March 5, 2003, to July 1, 2003, the veteran was 
awarded VA compensation benefits based on a temporary 100 
percent rating for surgical treatment for a service-connected 
disability that required convalescence. 

7.  On August 2, 2004, VA informed the veteran of his 
entitlement to VA compensation benefits based on a temporary 
100 percent rating for surgical treatment for a service-
connected disability that required convalescence, with 
information regarding his right to elect between VA 
compensation and VA pension benefits.  

8.  On August 3, 2004, VA informed the veteran of a proposal 
to reduce his VA pension benefit payments because of an 
income change resulting from the award of VA compensation 
benefits based on a temporary 100 percent rating.  

9.  On August 9, 2004, VA sent the veteran payment for the 
retroactive award of VA compensation benefits based on a 
temporary 100 percent rating.

10.  The payment of retroactive VA compensation benefits 
based on a temporary 100 rating count as income, for purposes 
of VA pension entitlement determinations.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  VA compensation benefits paid under 38 C.F.R. § 4.30 are 
countable as income for VA pension purposes.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.342(a), 
3.400(j)(1), 3.660, 3.701 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in May 2001, October 2002, February 2003, 
and September 2004; December 1995, July 2004, and October 
2004 rating decisions; statements of the case in January 2005 
and February 2005; and supplemental statements of the case in 
March 2006 and September 2006.  The October 2003 RO letter 
preceded the RO's initial adjudication and essentially 
satisfied VA's duties to notify the veteran with regard to 
evidentiary needs for service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Thus, VA has made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the February 
2005 statement of the case and the September 2006 
supplemental statement of the case) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication (the February 2005 statement of the case and 
the September 2006 supplemental statement of the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that 
earlier searches for additional service medical records have 
been unsuccessful, such as in August 1996.  VA has fulfilled 
its duty to assist the appellant.  The Board now turns to the 
merits of the claims.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic 
diseases, including hypertension, manifested to a compensable 
degree within one year after separation from service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 
C.F.R. § 3.102 (2006).

As an initial matter, regrettably, the only available service 
medical records consist of the veteran's July 1973 enlistment 
medical examination and the accompanying medical history 
report.  None of the claimed conditions was mentioned in 
either of these two reports.  

Diabetes mellitus

The veteran seeks service connection for diabetes mellitus.  
As noted above, the service medical records are unavailable, 
except for an enlistment examination and medical history 
report.  

According to a laboratory summary attached to a June 1992 VA 
examination report, the veteran's glucose had been 114 in 
April 1989, with abnormally elevated readings of 120 and 187 
in March 1991 and in June 1992, respectively.  In July 1992, 
the veteran was seen with a glucose reading of 205 and an 
impression of "rule/out" diabetes mellitus type II.

In late May 1994, the veteran was initially diagnosed with 
diabetes mellitus and placed on insulin.  Later that month, 
he was seen for hypoglycemia due to the insulin regimen.  
Subsequent medical records refer to diet-controlled diabetes 
mellitus type II (July 1995; October 1995).

More recent VA treatment records reflect ongoing diagnoses of 
diabetes (treated with metformin).

Even though the service medical records are not available, 
there is sufficient evidence showing that the veteran was not 
diagnosed with diabetes mellitus until many years after 
service.  For instance, according to the June 1992 laboratory 
summary, glucose readings from 1989 were normal; glucose was 
elevated only from 1991 onward.  This is about 15 years after 
separation from service.  Moreover, no competent medical 
evidence suggests that the veteran's current diabetes 
mellitus is related to service in any way.

The evidence also shows that the veteran did not serve in the 
Republic of Vietnam during the Vietnam War.  Service 
connection may be presumed for diseases such as Type II 
diabetes mellitus in certain Vietnam veterans.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  But 
available service personnel records show that the veteran had 
no service remotely near the Republic of Vietnam during the 
Vietnam War.  Even though the veteran wrote in an August 2004 
notice of disagreement that he served in Vietnam, service 
personnel records indicate that he did not serve in the 
Republic of Vietnam during the Vietnam War.  Rather, the 
National Personnel Records Center and the veteran's service 
personnel records reflect duties as a motor transport 
operator (which is consistent with many statements from the 
veteran himself), with the only overseas service being more 
than 11 months of service while stationed in Germany. 

In sum, the Board concludes that the veteran's current 
diabetes mellitus Type II was first manifested many years 
after service and is not related to his active service or to 
any aspect of that service.  Since the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The veteran seeks service connection for tinnitus, together 
with vertigo and earaches.  He contends that he was exposed 
to noise while in service, because of work with explosives.

The veteran's ears were described as normal on a January 1984 
VA examination.  

On treatment in April 1991 for various conditions, the 
veteran denied having any tinnitus.

The veteran was treated in March 1994 for a history of post-
traumatic seizures in March 1994.  He also had a positive 
history of tinnitus.  The treating neurologist (Dr. Fares 
Elghazi) diagnosed post-traumatic seizure disorder and 
depression.  

In June 1994, a non-VA otolaryngologist wrote that the 
veteran had been complaining of dizziness since May 1994.

In July 1994, the veteran was again seen for complaints of 
hearing loss, tinnitus, and vertigo, with a reported history 
of a skull fracture in 1987.  The examining otolaryngologist 
indicated that the symptoms were due to the previous trauma 
or to multiple medications.  

According to an August 1996 VA audiology clinic consultation 
report, the veteran had a history of noise exposure from 
being a demolition expert.  He reported having had right ear 
pain intermittently for the past 20 years.  He also reported 
having right ear tinnitus.

On consultation with a VA ear, nose, and throat clinic in 
August 1999, the veteran was negative for vertigo and 
tinnitus.  

On VA treatment for hearing loss in January 2001, the 
treating VA doctor noted a history of non-progressive 
bilateral hearing loss from "exposure to explosives in the 
war" as well as a history of ringing in his ears since 1976.

But non-VA treatment records from 2001 (from Dr. Tyson Shih) 
indicate that the veteran's vertigo was due to old brain 
infarctions.  A July 2001 left tympanostomy was conducted 
because of chronic eustachian tube dysfunction.

Initially, the record does not reflect that the veteran 
served in wartime situations that resulted in noise exposure 
due to explosions.  Even though the veteran wrote in an 
August 2004 notice of disagreement that he served in Vietnam, 
service personnel records indicate that he did not serve in 
the Republic of Vietnam during the Vietnam War.  Rather, the 
National Personnel Records Center and the veteran's service 
personnel records reflect duties as a motor transport 
operator (which is consistent with many statements from the 
veteran himself), with the only overseas service being more 
than 11 months of service while stationed in Germany. 

In sum, the evidence shows that the veteran first manifested 
tinnitus in the early 1990s, which is more than 15 years 
after service.  Indeed, some of the claimed symptoms (such as 
vertigo) have been attributed to post-service problems.  But 
there is no competent evidence suggesting that any current 
tinnitus is due to service.  Since the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

The Board reopened this claim in December 2000.  Therefore, 
the issue of service connection for hypertension is presently 
before the Board on the merits.  

As discussed above, the vast majority of the veteran's 
service medical records are very regrettably unavailable, 
despite numerous searches for those records or for alternate 
sources of service medical records.  However, there is 
sufficient evidence of record that enables the Board to 
decide this claim.

A pre-induction physical from 1973 indicated that there was 
no elevated blood pressure or hypertension immediately prior 
to enlistment.  

An August 1979 VA medical certificate noted a diagnosis of 
hypertension, with blood pressure of 156/118.

An April 1981 VA treatment record referred to a history of 
hypertension having been noted in 1976.  In June 1981, the 
veteran's blood pressure was 140/86. In November 1981, there 
was another reference to a history of hypertension.  

According to 	an August 1981 VA hospital discharge summary 
(for an unrelated elective surgical procedure), the veteran 
had a seven-year history of hypertension since he had been 24 
years old, and he had been treated with hydrochlorothiazide 
for the past four months.

On a January 1984 VA general medical examination, the 
examining VA doctor noted that the veteran had a history of 
elevated blood pressure since 1973, with treatment since 
1975.  At the time of the examination in 1984, the veteran's 
hypertension was controlled, with a blood pressure reading of 
142/94.

On a June 1994 VA hospital discharge summary, it was noted 
that the veteran had a history of hypertension since 1978.

Additional VA and non-VA records from the 1980s to the 
present reflect ongoing treatment for hypertension, with 
varying results.

This case is rendered especially difficult by the lack of 
service medical records.  However, the only available 
contemporaneous medical evidence from the years immediately 
following the veteran's active service reflect varying 
statements regarding the onset of hypertension.  
Nevertheless, many of these records (from 1979 to 1984) 
indicate that the veteran had had elevated blood pressure or 
hypertension since 1974, 1975, or 1976.  The Board is mindful 
of later medical records that refer to 1978 as the onset of 
the veteran's hypertension.  But the Board is also mindful of 
the veteran's repeated statements and testimony that he was 
treated at VA medical facilities for hypertension or elevated 
blood pressure in the years immediately after service.  While 
earlier requests for medical records have been unsuccessful, 
VA has been able to obtain VA medical records from as early 
as 1979.  Under the circumstances, the Board does not find 
the lack of VA treatment records from 1976 to 1979 to be 
fatal to the veteran's claim.  Rather, the evidence that is 
available indicated a history of hypertension in 1979, with 
indications that this history had its onset several years 
earlier.  The only available service medical records, a pre-
induction physical indicated no blood pressure abnormalities 
prior to service.  Therefore, the Board concludes that there 
is sufficient evidence that the veteran's hypertension had 
its onset during service or within the year after separation 
from service.  The Board has considered the "benefit-of-the-
doubt" rule in granting service connection.  See 38 U.S.C.A. 
§ 5107(b).

Countable income

Since 1993, the veteran has been receiving monthly VA pension 
payments based on non-service-connected disabilities.  A 
pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a).  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate specified in 38 
C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) 
(vi), 3.23(a), (b), (d) (4).

In July 2004, the RO awarded the veteran a temporary 100 
percent rating based on surgical treatment requiring 
convalescence for a March 5, 2003, hemorrhoidectomy.  The 
temporary 100 percent rating was awarded for a period of 
three months, that is, from March 5, 2003, through June 30, 
2003.  (Thereafter, a 10 percent rating was assigned for the 
veteran's service-connected hemorrhoid disability.)

A person entitled to receive pension or compensation under 
more than one law or section administered by VA may elect to 
receive whichever benefit, regardless of whether it is the 
greater or lesser benefit, even though the election reduces 
the benefits payable to his or her dependents.  "Such person 
may at any time elect or reelect the other benefit."  
38 C.F.R. § 3.701(a) (emphasis added).  

The effective date of such an election is generally the date 
of election, subject to prior payments.  38 C.F.R. 
§ 3.400(j)(1).

A veteran who is receiving pension must notify VA of "any 
material change or expected change in his or her income or to 
her circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid."  
38 C.F.R. § 3.660(a)(1).  Such notice must be furnished when 
the recipient acquires knowledge that his or her income 
changed.  Ibid.  "Where reduction or discontinuance of a 
running award of improved pension is required because of an 
increase in income, the reduction or discontinuance will be 
effective the end of the month in which the increase 
occurred."  38 C.F.R. § 3.660(a)(2).    

The RO informed the veteran of this award in a letter on 
August 2, 2004.  That notification letter reflected the VA 
benefit payment amounts that he was entitled to receive 
(including an April 2003 payment of $2,193 based on the award 
of the temporary 100 percent rating; monthly payments of $666 
as of July 1, 2003; monthly payments of $671 as of December 
1, 2003, because of a cost-of-living adjustment; and monthly 
payments of $655 as of January 1, 2004, due to an income 
change).

The August 2, 2004, RO notification letter also referred to 
the veteran's right to elect between receiving VA 
compensation benefits or VA pension benefits:

You are entitled to both disability pension and 
service connected compensation.  Under VA law you 
can't receive both benefits at the same time.  We 
have paid service connected compensation as the 
greater benefit for the period of March 5, 2003 to 
July 1, 2003.  You may choose (or 'elect') to 
receive either benefit program at any time.

See generally VA's Adjudication Procedure Manual M21-1 
(Manual Rewrite) (M21-1 MR), Part IV, Subpart iii, Chapter 5 
(May 14, 2007); M21-1 MR, Part III, Subpart v, Chapter 4 
(August 14, 2006) (discussing rights of election).  

On August 3, 2004, the RO sent the veteran an additional 
notification letter that informed the veteran that the RO 
proposed to reduce the veteran's monthly pension payments 
from $655 to $273 because of the veteran's receipt of 
retroactive compensation benefits in the amount of $4,581 
(that is, the lump-sum award based on the temporary 100 
percent rating discussed above).  The RO gave the veteran 
60 days to respond before effectuating the proposed reduction 
in pension payments.

On August 9, 2004, the RO received a letter from the veteran, 
who requested a "waiver."  He wrote that the reduction of 
his monthly VA pension payments to $273, coupled with monthly 
payments based on a Social Security Administration disability 
award of $169, would not be sufficient to cover his monthly 
expenses of $824.  The veteran also wrote that he received a 
check for the retroactive lump-sum VA compensation award of 
$4,581.

The RO sent the veteran a retroactive check on August 9.  
Despite the veteran's arguments regarding notice, the fact of 
payment has not changed.  The retroactive check counted as 
income within the meaning of 38 U.S.C.A. § 1521 and 38 C.F.R. 
§§ 3.3 and 3.23.

The Board is mindful that the August 2 VA notice was 
incorrect and misleading.  The August 2 RO letter gave 
incorrect anticipated monthly pension payments ($666, $671, 
and $655).  In fact, the veteran's VA pension payments would 
be substantially reduced by the one-time lump-sum 
compensation award because of its effect on his income for 
the 12-month period in which it was received.  Also, even 
though the one-time VA compensation award was the greater 
benefit for several months, over the course of the year, its 
effect on the veteran's VA pension payments would actually 
result in an overall lesser benefit beyond July 1, 2003.  
Indeed, the RO treated the veteran's August 9 letter as a 
request for waiver of recovery of an overpayment and has 
waived recovery of any overpayment that occurred because of 
the effect of the award and receipt of VA compensation 
benefits with regard to the veteran's VA pension benefits and 
the VA pension payments that the veteran had received.  

In sum, the Board concludes that the VA compensation benefits 
in question here constituted income that would be countable 
against VA pension benefits received.


ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for hypertension is granted.

4.  VA compensation benefits paid under 38 C.F.R. § 4.30 are 
countable as income for VA pension purposes effective as of 
August 9, 2004.


REMAND

The Board must remand the remaining two issues on appeal.  
One of the claims arise from a December 1985 decision (the 
claim for service connection for arthritis); the claim for 
service connection for PTSD arises from a July 2004 RO 
decision.

PTSD

The Board must remand the claim for service connection claim 
for PTSD.

The July 2004 RO decision adjudicated this as a claim for 
service connection for PTSD on the merits.  However, in 
December 1999, the RO had already denied service connection 
for PTSD.  The veteran did not appeal this decision within 
one year of the notification sent to him.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Therefore, that decision had become 
final and could be reopened only with "new and material 
evidence."  See 38 U.S.C.A. § 5108 (West 2002).

The RO not only mischaracterized the issue as one for service 
connection for PTSD on the merits, but also it failed to 
provide the veteran adequate notice of the reasons for the 
prior denial of service connection and of the evidentiary 
requirements for reopening that claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see also 38 U.S.C.A. 
§§ 5103, 5108.  This has resulted in prejudice to the 
veteran.  See Saunders v. Nicholson, __ F.3d. __, 2007 WL 
1427720 (C.A. Fed. May 16, 2007) (No. 06-7001) (burden is on 
VA to show that error in notice was not prejudicial).  It is 
unclear whether the veteran would have presented "new and 
material evidence" to reopen this claim, but the failure to 
notify him of the evidentiary requirements for such claims 
appears to have resulted from this failure to notify the 
veteran.

In addition, it appears that the veteran has claimed in part 
that he developed PTSD as a result of a personal assault.  In 
a September 2006 supplemental statement of the case, the RO 
indicated that anecdotal evidence of beatings cannot be 
verified, but it did not notify the veteran of the types of 
evidence that might be useful in seeking to corroborate such 
traumas.  The RO's notice to the veteran should also discuss 
the evidentiary requirements that are particular to PTSD 
claims based on claimed personal assault, as set forth in 
38 C.F.R. § 3.304(f)(3) (listing alternative sources for 
corroborating assault stressors), within the context of the 
application to reopen the PTSD service connection claim.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. 
West, 12 Vet. App. 272 (1999).

Arthritis

The veteran seeks service connection for arthritis.  He has 
stated that he developed multiple joint problems in 1973 
while in active service.  He has also testified before the RO 
(in July 1996) that he developed the symptoms while on 
training in 1973, that they worsened when he was assigned to 
Fort Carson, Colorado, and that he was placed on a physical 
profile in 1974.  He has also stated that he was treated for 
arthritis about three months after separation from service.

In December 2000, the Board remanded the case for additional 
adjudication and for issuance of a supplemental statement of 
the case.  The RO has not yet issued such a supplemental 
statement of the case.  See Stegall v. West, 11 Vet. App. 268 
(1998) (remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders).

In addition, it appears that the veteran's service medical 
records have been incomplete for many years.  Only his 
enlistment medical examination and medical history report are 
available in the claims folder at the present time.  Unlike 
the claims discussed in the decision above (that is, the 
diabetes and tinnitus claims, as well as the favorably 
decided hypertension claim), the veteran states that he was 
treated for arthritic symptoms in service and that he was 
even placed on a physical profile.  He has also stated that 
he apparently had some minimal reserve service after his 
separation from active duty in 1976.  

On remand, the RO should obtain any service medical records 
for the veteran and all of his available service personnel 
records.  The RO should request that the veteran identify the 
reserve unit to which he was assigned after active service 
and then seek to obtain any records that might be in the 
possession of that reserve unit.

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Seek to obtain any missing service 
medical records for the veteran and all 
of his available service personnel 
records.  Request that the veteran 
identify the reserve unit to which he 
was assigned after active service and 
then seek to obtain any records that 
might be in the possession of that 
reserve unit.

2.  Provide the veteran with adequate 
notice of the reasons for the prior 
denial of service connection for PTSD 
and of the evidentiary requirements for 
reopening previously and finally denied 
claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006); see also 38 U.S.C.A. 
§§ 5103, 5108.  Also discuss the 
evidentiary requirements for PTSD 
claims based on personal assault, as 
set forth in 38 C.F.R. § 3.304(f)(3) 
(listing alternative sources for 
corroborating assault stressors), 
within the context of the application 
to reopen the PTSD service connection 
claim.

3.  Then, readjudicate the claims for 
service connection for arthritis and 
the application to reopen the claim for 
service connection for PTSD.  If any 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


